TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-22-00313-CV




                          In re Eureka Holdings Acquisitions, L.P.




                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


              We previously granted realtor’s motion for temporary relief and stayed portions

of the trial court’s April 27, 2022, order relating to the expunction of a lis pendens. The

temporary stay is lifted, and the petition for writ of mandamus is denied. See Tex. R. App.

P. 52.8(a).



                                            __________________________________________
                                            Edward Smith, Justice

Before Justices Chief Justice Byrne, Justices Triana and Smith

Filed: November 16, 2022